 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7   HEATHER M. CHAPMAN,                                     Case No. 2:18-cv-02380-KJD-VCF
 8                                              Plaintiff,                      ORDER
 9            v.
10   EQUIFAX INFORMATION SERVICES, LLC,
     et al.,
11
                                            Defendants.
12
             On January 30, 2019, Plaintiff and Defendant Equifax filed Notice of Settlement (#11).
13
     The parties asserted that a stipulation to dismiss the action could be filed within sixty (60) days.
14
     However, that time has passed. Accordingly, the parties are hereby ordered to file a joint status
15
     report, stipulation to dismiss or voluntary dismissal of this action within fourteen (14) days of the
16
     entry of this order.
17
     IT IS SO ORDERED.
18
             DATED this 1st day of October 2019.
19
20
                                                                   ______________________________
21                                                                 The Honorable Kent J. Dawson
                                                                    United States District Judge
22
23
24
25
26
27
28
